The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 03/24/2022.
4.	Claims 1-3, 5-18, 21-22, and 24 are currently pending.
5.	Claims 1-2 and 11 have been amended.
6.	Claims 4, 19-20, and 23 have been cancelled.
7.	Claim 24 has been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-3, 5-18, 21-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1:
	Claim 1 recites “wherein the second channel is characterized by an outer diameter that is less than or equal to the first diameter and a smallest diameter of the transition”. There is no support for the underlined portion of this limitation in the specification as originally filed. Absolutely nothing in the specification talks about the smallest diameter of the transition. Therefore, the specification most definitely does not define the relationship between an outer diameter of the second channel and the smallest diameter of the transition.   
Regarding claims 2-3, 5-10, 21-22, and 24:
	Claims 2-3, 5-10, 21-22, and 24 are rejected at least based on their dependency from claim 1.
Regarding claim 11:
	Claim 11 recites “wherein the second channel is characterized by an outer diameter that is less than or equal to the first diameter and a smallest diameter of the transition”. There is no support for the underlined portion of this limitation in the specification as originally filed. Absolutely nothing in the specification talks about the smallest diameter of the transition. Therefore, the specification most definitely does not define the relationship between an outer diameter of the second channel and the smallest diameter of the transition.   
Regarding claims 12-18:
	Claims 12-18 are rejected at least based on their dependency from claim 11.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-3, 5-18, 21-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 recites “wherein the second channel is characterized by an outer diameter that is less than or equal to the first diameter and a smallest diameter of the transition”. It is unclear how the second channel could possibly be the smallest diameter of the transition because the claim previously sets forth that the extension extends between the central channel and the second channel. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the second channel is characterized by an outer diameter that is less than or equal to the first diameter 
Regarding claims 2-3, 5-10, 21-22, and 24:
	Claims 2-3, 5-10, 21-22, and 24 are rejected at least based on their dependency from claim 1.
Regarding claim 11:
	Claim 11 recites “wherein the second channel is characterized by an outer diameter that is less than or equal to the first diameter and a smallest diameter of the transition”. It is unclear how the second channel could possibly be the smallest diameter of the transition because the claim previously sets forth that the extension extends between the central channel and the second channel. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the second channel is characterized by an outer diameter that is less than or equal to the first diameter 
Regarding claims 12-18:
	Claims 12-18 are rejected at least based on their dependency from claim 11.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 5, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780).
Regarding claim 1:
	Ingle teaches a semiconductor processing system (process system section, 300) [fig 3A & 0047] comprising: a processing chamber (processing chamber) [fig 3A & 0047]; a remote plasma unit (RPS, 301) coupled with the processing chamber (processing chamber) [fig 3A & 0047]; and an adapter (inlet assembly, 305b) coupled with the remote plasma unit (RPS, 301) [fig 3A-3B & 0064], wherein the adapter comprises a body (body of 305b) characterized by a first end (top of 305b) and a second end (bottom of portion of 305b terminating at bottom of vertical portion of 308a) opposite the first end (top of 305b), wherein the body defines an opening to a central channel at the first end (opening at top of 305b), wherein the central channel (opening at top of 305b) is characterized by a first diameter (see fig 3B), wherein the body defines an exit from a second channel (channel, 306a) at the second end (bottom of portion of 305b terminating at bottom of vertical portion of 308), wherein the second channel (channel, 306a) is characterized by an outer diameter that is less than or equal to (see fig 3B) the diameter of the central channel (opening at top of 305b), wherein the body defines a transition that extends between and fluidly couples the central channel (opening at top of 305b) and the second channel (channel, 306a) within the body between the first end and the second end of the body (see fig 3B), wherein the second channel (channel, 306a) is characterized by an outer diameter that is less than or equal to the first diameter (see fig 3B), wherein the body defines a third channel (channel, 308a) between the transition and the second end of the body (see fig 3B), wherein the second channel (channel, 306a) extends circumferentially (having an annular shape) about the third channel (channel, 308a), wherein the third channel is axially aligned with the central channel (see fig 3B), and wherein the third channel (channel, 308a) is fluidly isolated from the central channel (opening at top of 305b) and the second channel (channel, 306a) within the body (see fig 3B) [fig 3B & 0064].
The embodiment depicted in figure 3B of Ingle does not specifically the body further defines a port providing access to the third channel, and wherein the central channel extends through the body to a depth at which the port is located.
The embodiment depicted in figure 3C of Ingle teaches a port (horizontal portion of 306b) providing access to the third channel (vertical portion of 306b) [fig 3C & 0065]. Although figure 3C of Ingle does not specifically disclose the claimed location of the port relative to the central channel, it would have been an obvious matter of design choice to locate the port at any depth desired, since applicant has not disclosed that said depth solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a port located below the central channel [MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment depicted in figure 3B of Ingle to further include a port providing access to the third channel, as in figure 3C of Ingle, to allow delivery of separate gases into the adapter [Ingle – 0065]. Furthermore, although figure 3B of Ingle does not depict or describe a port, it is the examiner’s position that a port is inherently provided because a separate gas is provided to the third channel in the embodiment depicted in figure 3B. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Regarding claim 5:
	The embodiment depicted in figure 3B of Ingle does not specifically disclose an isolator coupled between the adapter and the processing chamber, wherein the isolator comprises an annular member about an isolator channel, and wherein the isolator channel is fluidly coupled with the second channel and the third channel.
The embodiment depicted in figure 3C of Ingle teaches an isolator (structure surrounding lower region 310) coupled between the adapter (305c) and the processing chamber (processing chamber), wherein the isolator comprises an annular member (structure surrounding lower region 310) about an isolator channel (lower region, 310), and wherein the isolator channel (lower channel, 310) is fluidly coupled with the second channel (channel, 306b) and the third channel (vertical portion of channel 308b) [fig 3C & 0065]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment depicted in figure 3B of Ingle to further include an isolater, as in figure 3C of Ingle, to allow the precursors to initially interact before reaching the gas supply region [Ingle – 0065].
Regarding claim 21:
	Ingle teaches the remote plasma unit (RPS, 301) is seated on the first end of the body of the adapter (top of 305b) [fig 3A-3B & 0047, 0064].
Regarding claim 22:
Although Ingle discloses an adapter (305b), Ingle does not specifically disclose the adapter is a single component. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adapter to be a single component, since it has been held that making a formerly separable structure integral involves only routine skill in the art [MPEP 2144.04].
15.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) as applied to claims 1, 5, and 21-22 above, and further in view of Chen et al (US 2003/0143328).
	The limitations of claims 1, 5, and 21-22 have been set forth above.
Regarding claims 2-3:
	Ingle does not specifically disclose the central channel is characterized by a first cross-sectional surface area and the second channel is characterized by a second cross-sectional area less than the first cross-sectional area; and wherein the second channel comprises a plurality of additional channels extending from the central channel, the plurality of additional channels formed in a pattern extending circumferentially about the third channel.
	Chen teaches a central channel is characterized by a first cross-sectional surface area (cross section of conduit above 143) and a second channel is characterized by a second cross-sectional area (cross section of 143) less than the first cross-sectional area (cross section of conduit above 143) [fig 3 & 0034]; and wherein the second channel (143) comprises a plurality of additional channels (plurality of outer gas channels, 143) extending from the central channel (conduit above 143), the plurality of additional channels (plurality of outer gas channels, 143) formed in a pattern extending circumferentially about the third channel (137) [fig 3 & 0034].
Ingle and Chen are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second channel of Ingle to comprise a plurality of additional channels, as in Chen, to allow for a plurality of discrete flow paths for the flow of a plurality of gases through the gas box by separately coupling separate gas sources to a particular outer gas channel [Chen – 0034].
16.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) as applied to claims 1, 5, and 21-22 above, and further in view of Nangoy et al (US 2013/0284700).
	The limitations of claims 1, 5, and 21-22 have been set forth above.
Regarding claim 6:
	Ingle does not specifically disclose the isolator comprises a ceramic. 
	Nangoy teaches an isolator (distribution insert, 250) comprises a ceramic (may be fabricated from a ceramic material) [fig 2B & 0042].
	Ingle and Nangoy are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the isolator of Ingle to be made of the material of Nangoy since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
17.	Claims 7-10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) as applied to claims 1, 5, and 21-22 above, and further in view of Horie et al (US 6,132,512).
	The limitations of claims 1, 5, and 21-22 have been set forth above.
Regarding claims 7-10:
	Modified Ingle teaches a mixing manifold (bottom portion of 310) [fig 3C & 0065]; and wherein the mixing manifold (bottom portion of 310) is characterized by an inlet having a diameter equal to a diameter of the isolator channel (top portion of 310) [fig 3C & 0065].
Ingle does not specifically disclose a mixing manifold coupled between the isolator and the processing chamber; wherein the inlet of the mixing manifold transitions to a tapered section of the mixing manifold; and wherein the tapered section of the mixing manifold transitions to a flared section of the mixing manifold extending to an outlet of the mixing manifold. 
	Horie teaches a mixing manifold (nozzle plate, 77) coupled between the isolator (73) and the processing chamber [fig 19A-19B & col 17, lines 22-40]; wherein the inlet of the mixing manifold (mixing chamber, 75) transitions to a tapered section of the mixing manifold (see figs 19a-19b) [fig 19A-19B & col 17, lines 22-40]; and wherein the tapered section of the mixing manifold (mixing chamber, 75) transitions to a flared section of the mixing manifold (diffuser, 84) extending to an outlet of the mixing manifold (see figs 19a-19b) [fig 19A-19B & col 17, lines 22-40].
Ingle and Horie are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing manifold of Ingle with the shape of the mixing manifold of Horie to ensure uniform mixing [Horie – col 17, lines 48-53].
Regarding claim 24:
Ingle teaches a gasbox (gas inlet assembly, 305) coupled with the isolator (structure surrounding lower region 310) opposite the adapter (305c), the gasbox (gas inlet assembly, 305) being characterized by a first surface (upper surface of 305) facing the isolator (structure surrounding lower region 310) and a second surface (bottom surface of 305) opposite the first surface (upper surface of 305) [fig 3A-3C & 0050, 0065]; and a faceplate (faceplate, 317) that is coupled with the second surface of the gasbox (bottom surface of 305) [fig 3A & 0050].
18.	Claims 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) in view of Koshimuzu et al (US 2009/0120582).
Regarding claim 11:
	Ingle teaches a semiconductor processing system (process system section, 300) [fig 3A & 0047] comprising: a remote plasma unit (RPS, 301) [fig 3A & 0047]; a processing chamber (processing chamber) [fig 3A & 0047] comprising: a gasbox (gas inlet assembly, 305) defining a central channel (see fig 3A), a faceplate (faceplate, 317) coupled with the gasbox (305) at a first surface of the faceplate (top of 317), and an ion suppression element (ion suppressor, 323) coupled with the faceplate (faceplate, 317) at a second surface of the faceplate (bottom of 317) opposite the first surface of the faceplate (top of 317) [fig 3A & 0050]; an adapter (inlet assembly, 305b) coupled with the remote plasma unit (RPS, 301) [fig 3A-3B & 0064], wherein the adapter comprises a body characterized by first end (top of 305b) and a second end (bottom of portion of 305b terminating at bottom of vertical portion of 308a) opposite the first end (top of 305b), wherein the body defines an opening to a central channel at the first end (opening at top of 305b), wherein the central channel (opening at top of 305b) is characterized by a first diameter (see fig 3B), wherein the body defines an exit from a second channel (channel, 306a) at the second end (bottom of portion of 305b terminating at bottom of vertical portion of 308), wherein the body defines a transition that extends between and fluidly couples the central channel (opening at top of 305b) and the second channel (channel, 306a) within the body between the first end and the second end of the body (see fig 3B), wherein the second channel (channel, 306a) is characterized by an outer diameter that is less than or equal to the first diameter (see fig 3B), wherein the body defines a third channel (channel, 308a) between the transition and the second end of the body (see fig 3B), wherein the second channel (channel, 306a) extends circumferentially (having an annular shape) about the third channel (channel, 308a), and wherein the third channel (channel, 308a) is fluidly isolated from the central channel (opening at top of 305b) and the second channel (channel, 306a) within the body (see fig 3B) [fig 3B & 0064].
The embodiment depicted in figure 3B of Ingle does not specifically the body further defines a port providing access to the third channel, and wherein the central channel extends through the body to a depth at which the port is located.
The embodiment depicted in figure 3C of Ingle teaches a port (horizontal portion of 306b) providing access to the third channel (vertical portion of 306b) [fig 3C & 0065]. Although figure 3C of Ingle does not specifically disclose the claimed location of the port relative to the central channel, it would have been an obvious matter of design choice to locate the port at any depth desired, since applicant has not disclosed that said depth solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a port located below the central channel [MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment depicted in figure 3B of Ingle to further include a port providing access to the third channel, as in figure 3C of Ingle, to allow delivery of separate gases into the adapter [Ingle – 0065]. Furthermore, although figure 3B of Ingle does not depict or describe a port, it is the examiner’s position that a port is inherently provided because a separate gas is provided to the third channel in the embodiment depicted in figure 3B. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
	Ingle does not specifically disclose a blocker plate coupled with the gasbox, wherein the blocker plate defines a plurality of apertures through the blocker plate.
	Koshimizu teaches a blocker plate (plate, 32) coupled with the gasbox (plate supporting body, 33), wherein the blocker plate (plate, 32) defines a plurality of apertures (plurality of gas holes, 37) through the blocker plate (plate, 32) [fig 1 & 0046-0048].
Ingle and Koshimizu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the semiconductor processing system of Ingle with the blocker plate of Koshimizu to cool the faceplate in order to stabilize the process to be carried out [Koshimizu - 0047].
Regarding claim 13:
	Modified Ingle teaches the gasbox (305) defines a volume from above and the blocker plate (attached to top of 317) defines the volume from below and about an outer radius (see Ingle – fig 3A) [Ingle – fig 3A & 0047 and Koshimizu – fig 1]. 
Regarding claim 14:
	Ingle teaches the gasbox (305), faceplate (317), and ion suppression element (323) are directly coupled together (the insulating ring 320 may be positioned between the faceplate 317 and the showerhead 325 and/or ion suppressor 323) [fig 3A & 0050]. 
Regarding claim 15:
	Ingle teaches the faceplate (317) is characterized along a vertical cross-section of the faceplate by a first diameter and a second diameter (see fig 3A), wherein the faceplate (317) defines a ledge on an interior of the first surface of the faceplate extending to an internal region of the faceplate characterized by the second diameter (see fig 3A) [fig 3A & 0047]. 
Regarding claim 16:
	Modified Ingle teaches the blocker plate (32) extends into the internal region of the faceplate (31), and wherein the blocker plate (32) is characterized by a diameter within five percent of the second diameter (see depicted same diameter) [Koshimizu – fig 1 & 0046-0048]. 
Regarding claim 17:
	Ingle teaches the first surface of the faceplate (top of 317) and the second surface of the faceplate (bottom of 317) are characterized by the first diameter (see fig 3A) [fig 3A & 0047]. 
19.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) in view of Koshimuzu et al (US 2009/0120582) as applied to claims 11 and 13-17 above, and further in view of Iizuka et al (US 2007/0022954).
	The limitations of claims 11 and 13-17 have been set forth above.
Regarding claim 12:
	Modified Ingle does not specifically disclose a heater coupled externally to the gasbox about a mixing manifold coupled to the gasbox. 
	Iizuka teaches a heater (heaters, 91) coupled externally to the gasbox (3) about a mixing manifold (51c) coupled to the gasbox (3) [fig 1 & 0097]. 
Modified Ingle and Iizuka are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gasbox of modified Ingle with a heater coupled externally thereto, as in Iizuka, to provide enhanced control over the temperature of the faceplate [Iizuka – 0097].
20.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) in view of Koshimuzu et al (US 2009/0120582) as applied to claims 11 and 13-17 above, and further in view of Nishijima et al (US 2011/0303146).
	The limitations of claims 11 and 13-17 have been set forth above.
Regarding claim 18:
Modified Ingle teaches the gasbox defines an annular trench along a surface of the gasbox in contact with the faceplate, and wherein the ion suppression element defines an annular trench along a surface of the ion suppression element in contact with the faceplate (see fig 3A) [Ingle –fig 3A].
Modified Ingle does not specifically teach each of the annular trenches being a plurality of annular trenches.
Nishijima teaches a plurality of annular trenches concave groove, 14d/14e and/or 16d/16e) [fig 2 & 0118-0119].
Modified Ingle and Nishijima are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each annular trench of modified Ingle to be a plurality of annular trenches, as in Nishijima, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].

Response to Arguments
21.	Applicant’s arguments, see Remarks, filed 03/24/2022, with respect to the rejection of claim(s) 1-3, 5-18, and 21-22 under 35 USC 103 have been fully considered but they are not persuasive.
	(A) Applicant argues that the transition (top of 305b) of Ingle does not extend between and fluidly couple the central channel and the second channel within the body. Rather, the opening at the top of 305b is separated from the second channel 306a by the lower portion of the first channel 305b
	In response, it is noted that nowhere did the office action define the top of 305b to be the claimed “transition”. The top of 305b was interpreted to correspond to the “central channel”. The bottom of 305b was interpreted to be the claimed “transition”. To make the rejection clear, examiner has included an annotated drawing of Ingle below. The boxed portion is the claimed “transition”. The “central channel” is 305b above the boxed portion and the “second channel” is 306a below the boxed portion. It is noted that such an interpretation meets the limitations of the claim.

    PNG
    media_image1.png
    708
    566
    media_image1.png
    Greyscale

	(B) Applicant argues the second channel (306a) of Ingle does not have an outer diameter that is less than or equal to the first diameter and a smallest diameter of the transition as required by claim 1. Rather, the outer diameter of the second channel 306a is larger than the diameter of the first channel 305b at the position where the first channel 305b and second channel 306a meet.
	It is first noted that it is unclear how applicant seems to recognize how the prior art was interpreted in this argument (location of the claimed “transition”) but feigned ignorance of such an interpretation in argument A. Nevertheless, examiner has once again included the annotated drawing of Ingle below. The “first diameter” which is a diameter of the central channel is clearly larger than that of the second channel 306a. Furthermore, the limitation at issue in argument B is new matter and indefinite for the reasons set forth in the body of the rejection above. 


    PNG
    media_image1.png
    708
    566
    media_image1.png
    Greyscale


Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al (US 2002/0042192) teaches a mixing manifold [fig 1]. Tan et al (US 2017/0338133) and Tan et al (US 2017/0338134) teach an adapter coupled with a remote plasma unit [fig 8 of each].
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718